                                                                 Case 2:20-bk-13530-BR            Doc 72 Filed 06/23/20 Entered 06/23/20 20:04:47             Desc
                                                                                                   Main Document    Page 1 of 2


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT
                                                                  9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                         LOS ANGELES DIVISION
                                                                 11 In re                                                   Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                            Chapter 7
                                                                    LLC,
                                                                 13                                                         STATEMENT RE CREDITOR LIST
                                                                                    Putative Debtor.
                                                                 14

                                                                 15

                                                                 16 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 17               Jadelle Jewelry and Diamonds, LLC, the debtor (the "Debtor"), is unable to prepare and
                                                                 18 file the list required by Federal Rule of Bankruptcy Procedure 1007(a)(2) because the individual

                                                                 19 who has access to the information to prepare, and who would prepare, sign, and verify, such list

                                                                 20 has been advised by counsel to decline to answer based on the Fifth Amendment privilege against

                                                                 21 self-incrimination. The Debtor has, via counsel, advised counsel for Sam Leslie, the chapter 7

                                                                 22 trustee, that it would be filing this statement.

                                                                 23

                                                                 24 DATED: June 23, 2020                           SMILEY WANG-EKVALL, LLP

                                                                 25
                                                                                                                   By:          /s/ Robert S. Marticello
                                                                 26                                                      ROBERT S. MARTICELLO
                                                                                                                         Attorneys for Jadelle Jewelry and Diamonds,
                                                                 27
                                                                                                                         LLC.
                                                                 28

                                                                      2822846.1
          Case 2:20-bk-13530-BR                    Doc 72 Filed 06/23/20 Entered 06/23/20 20:04:47                                     Desc
                                                    Main Document    Page 2 of 2



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Statement re Creditor List will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/23/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    •   Sam S Leslie (TR) sleslie@trusteeleslie.com, sleslie@iq7technology.com;trustee@trusteeleslie.com
    •   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    •   Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    •   Neal Salisian ECF@salisianlee.com
    •   Michael Simon msimon@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/23/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
